Per Curiam:
This is an appeal from the denial of a motion and amended motion to set aside a judgment against the defendant entered in the court below on September 7, 1973.
The plaintiff [appellee] had filed suit against the defendant [appellant] for rentals allegedly due and owing. Following several days of trial but before submission of the issue to the jury, the parties entered into an oral stipulation in open court, which was approved by the trial judge, whereby the defendant agreed to pay to the plaintiff the sum of $23,000 in full settlement of the latter’s claim within a period of 30 days commencing on August 7, 1973. The stipulation further provided that in the event of the failure of the defendant to pay the stated amount within that period, the plaintiff was to submit to the trial court for its signature a judgment against the defendant in the sum of $30,000. The defendant failed to pay within the time provided and judgment was entered on September 7, 1973. It is this judgment which the defendant sought to set aside in the court below.
We hold that this is not the type of judgment contemplated by Rules 55(c) and 60(b) of the Hawaii Rules of Civil Procedure. This is a judgment entered pursuant to the prior stipulation of the parties and may not be modified or set aside by the court, absent a showing that the stipulation itself is open to attack on the ground of fraud, mistake, or misrepresentation. *363Cf. Walling v. Miller, 138 F.2d 629 (8th Cir. 1943), cert. denied, 321 U.S. 784 (1944), Moss v. Mosser, 115 F. Supp. 343 (E.D.Ark. 1953). Here, no such claim or showing has been made. The defendant, who was present with his counsel, gave his express consent to the terms of the settlement agreement. He is now bound by his agreement. Hoffman v. Celebrezze, 405 F.2d 833 (8th Cir. 1969); Morse Boulger Destructor Co. v. Camden Fibre Mills, Inc. 239 F.2d 382(3d. Cir. 1956). Cf. MDG Supply, Inc. v. Diversified Investments, Inc., 51 Haw. 375, 463 P.2d 525 (1969), cert. denied, 400 U.S. 868 (1970).
Joseph M. Gedan (Kazuo Oyama on the brief) for defendant-appellant.
David H. C.Lee (Nishvmura, Lee & Shimabukuro of counsel) for plaintiff-appellee.
The order of the court below is affirmed, and each party shall pay its own costs and attorney’s fees.